DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 7 has been amended and replaced by the following: 
--7. (Currently Amended) The air outlet apparatus according to claim 2, wherein the position element comprises an illuminant and is coupled in terms of signal technology to the control unit, and the control unit is configured so as to (i) activate the illuminant of the position element in a rest state in which no object is identified on one of the touch-sensitive surface elements of the first or second regulating element and (ii) deactivate the illuminant of the position element in an operating state in which an object is identified on one of the touch- sensitive surface elements of the first or second regulating element.--


Allowable Subject Matter
2.         Claims 1-4 and 7-22 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the air outlet apparatus for an interior of a motor vehicle, comprising: a first ventilation gap and a second ventilation gap, which are arranged spaced apart from one another; a decorative element, which is coupled to a dashboard paneling for the motor vehicle and which is arranged between the first and second ventilation gaps; an operator control unit, which is coupled to the decorative element and which has a first regulating element and a second regulating element; and a position element, which is configured to display a position of the first and/or second regulating element in relation to the decorative element, wherein by way of the first regulating element, an intensity of an airflow through at least one of the first and second ventilation gaps and, by way of the second regulating element, an alignment of airflow through at least one of the first and second ventilation gaps, is adjustable independently of one another of instant independent claim 1; and the air outlet apparatus for an interior of a motor vehicle, comprising: a first ventilation gap and a second ventilation gap, which are arranged spaced apart from one another; a decorative element, which is coupled to a dashboard paneling for the motor vehicle and which is arranged between the first and second ventilation gaps; an operator control unit, which is coupled to the decorative element and which has a first regulating element and a second regulating element; a control unit, which is coupled in terms of signal technology to the first regulating element and the second regulating element; and a proximity sensor system, which is coupled in terms of signal technology to the control unit and by which a proximity of an object to the first or second regulating element is identifiable so that the air outlet apparatus is operated depending on measurement signals of the proximity sensor system, wherein by way of the first regulating element, an intensity of an airflow through at least one of the first and second ventilation gaps and, by way of the second regulating element, an alignment of airflow through at least one of the first and second ventilation gaps, is adjustable independently of one another of instant independent claim 16.
The following references (US-20190100078-A1) to Fusco; Frank, and (DE-102009001412-A1) to EPPERS J; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/26/2022